IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 7 MM 2016
                                                :
                       Respondent               :
                                                :
                                                :
                v.                              :
                                                :
                                                :
CALEB DANIEL FOX,                               :
                                                :
                       Petitioner               :


                                           ORDER



PER CURIAM

         AND NOW, this 12th day of May, 2016, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file, within

15 days, a Petition for Allowance of Appeal with respect to the Superior Court’s October

2015 determination. See Commonwealth v. Fox, 1364 MDA 2014 (order dated Oct. 20,

2015).

         Justice Wecht did not participate in the consideration or decision of this matter.